Citation Nr: 1221186	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-13 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected depressive disorder (previously diagnosed as anxiety disorder).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to January 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, which continued a 30 percent evaluation for service-connected depressive disorder.

In a March 2010 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected depressive disorder to 50 percent, effective June 29, 2009.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In May 2012, the Veteran testified at a central office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file. 

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the Veteran indicated at the May 2012 hearing that he is unable to hold a job because of his psychiatric problems.  Therefore, in consideration of Rice, the Board finds that the issue of entitlement to TDIU must be considered as being on appeal before the Board.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of this claim.  

The Board notes that the Veteran underwent a VA psychiatric examination most recently in July 2009.  At the May 2012 hearing, the Veteran indicated that his psychiatric disability has worsened since the July 2009 VA examination. 

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, in light of the Veteran's assertions regarding a worsening of his psychiatric symptoms since the July 2009 VA examination, this claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his service-connected depressive disorder.

Additionally, as the claim for entitlement to TDIU is now on appeal before the Board, a medical opinion should be obtained as to whether the Veteran is precluded by reason of any of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.

Further, the RO should provide the Veteran with a notice letter detailing the requirements for establishing entitlement to TDIU, as he has not been provided with such.

Finally, the RO should take this opportunity to associate with the claims file any recent VA treatment records that have not already been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

2. Any and all available VA treatment records that have not already been associated with the claims file should be obtained.  

3. Provide the Veteran with a VA psychiatric examination in order to determine the current severity of his depressive disorder.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the Veteran's service-connected depressive disorder.  In addressing this matter, the examiner should also provide a Global Assessment of Functioning (GAF) score, along with an explanation of that score.  Complete rationale for all opinions expressed should be provided.  

4. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded solely by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  

The examiner is advised that only symptoms related to the Veteran's service-connected depressive disorder; myalgia lumbar region; and tinea pedis, lichen simplex of trunk, xerosis legs and non-specific dermatitis of face should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should not be considered in this determination.   

The examiner should provide a complete rationale for any opinions provided.

5. Then, the RO/AMC should readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the statement of the case (SOC) was issued.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


